Citation Nr: 1228555	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  09-27 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a neck disorder.  

2.  Entitlement to service connection for a right hand disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case is now under the jurisdiction of the Louisville, Kentucky RO.  

In a February 2011 decision, in pertinent part, the Board denied entitlement to service connection for a right hand disorder.  The Veteran appealed the denial of service connection for a right hand disorder to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in November 2011, the Veteran's attorney and a representative of VA's General Counsel, on behalf of the Secretary, filed a joint motion for remand.  In a November 2011 order, the Court granted the motion, and partially vacated the Board's February 2011 decision with respect to the denial of service connection for a right hand disorder and remanded the matter to the Board for further development and readjudication.  The case has been returned to the Board for review.  

In addition, the February 2011 decision remanded the issue of entitlement to service connection for a neck disorder for additional development.  The issue has been returned to the Board.

The issue of entitlement to service connection for a right hand disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

Resolving the benefit of the doubt in favor of the Veteran, a neck disorder, diagnosed as spondylosis, arthritis, and degenerative disc disease, is shown to be etiologically related to active service.


CONCLUSION OF LAW

A neck disorder, diagnosed as spondylosis, arthritis, and degenerative disc disease, was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the claim for entitlement to service connection for a neck disorder is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A.    §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for a neck disorder.  

The medical evidence shows that the Veteran has a current disability.  The Veteran has been diagnosed with spondylosis, osteoarthritis, and disc disease of the cervical spine.  See July 2010 VA examination report; July 2006 VA treatment record.  

The Veteran has testified that he injured his neck following a fall off a cliff when he was on combat patrol.  He stated that sick call was not available because he was on combat duty.  The Board finds that there is satisfactory evidence that the Veteran sustained an injury to his neck consistent with the circumstances, conditions, or hardships of his service and, therefore, the injury is presumed to have been incurred as a result of his fall.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Collette v. Brown, 82 F.3d 389 (1996).

However, the provisions of 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  

Here, the service treatment records do not document chronic complaints related to the Veteran's neck.  In fact, the May 1969 report of medical examination shows that the Veteran's head, face, neck, and scalp were clinically evaluated as normal.

The Veteran was afforded a VA examination in July 2010.  The examiner opined that he could not resolve the issue without resort to mere speculation.  He explained that it was definitely plausible that a fall of the magnitude that the Veteran described could have caused some unappreciated ligamentous and/or disc related damage that could have aggravated or contributed to his current cervical spine condition.  However, there was no specific evidence in the service treatment record that points to a cervical spine complaint.

A new VA medical opinion was obtained in accordance with the February 2011 remand.  The examiner reviewed the claims file.  In the April 2011 opinion, the examiner opined that the Veteran's claimed cervical neck injury from the documented in-service fall in Vietnam by service treatment record in December 1968 is at least as likely as not causally or etiologically related to his current cervical spondylosis.  The examiner stated that:  "My rationale for this opinion is based upon numerous studies within the medical literature which indicate the causal relationship between an increased incidence of cervical spondylosis in patients who had sustained cervical whiplash injuries as compared with those who had not."  The examiner was asked to clarify the opinion by reviewing new evidence associated with the claims file.  The examiner stated that there was no change in the previous opinion provided in April 2011.  While the in-service treatment record on December 6, 1968 discusses neck discomfort, this does not appear to be due to an injury.  However, the Veteran has a history of a fall separate from this record of evaluation which he relates to the initiation of his neck pain symptoms.  The examiner stated : "It is this fall and not the evaluation on December 6, 1968 to which I opine that it is his neck condition at least as likely as not related to his service."

In reviewing the aforementioned evidence, the Board finds that service connection is warranted for a neck disorder.  The Board recognizes that there is no evidence of a diagnosis of a neck disorder until the 2000s, decades after the Veteran's separation from active service.  However, the Veteran has described his chronic neck pain since his in-service fall during combat and the VA examiner has provided a positive nexus opinion linking the Veteran's current disability to his in-service fall.  Therefore, the Board concludes that in this case, as it now stands, the evidence of record is at least in relative equipoise as to whether the Veteran's neck disorder is etiologically related to active service.  Resolving any benefit of the doubt in favor of the Veteran, the Board will grant his claim for service connection for a neck disorder, diagnosed as spondylosis, arthritis, and degenerative disc disease.               38 U.S.C.A. § 5107(b).


ORDER

Service connection for a neck disorder, diagnosed as spondylosis, arthritis, and degenerative disc disease, is granted.


REMAND

Reason for Remand:  To obtain a VA medical opinion.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.    § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.  § 3.159.

In the February 2011 decision, the Board denied service connection for a right hand disorder.  The Veteran appealed the denial of the issue of entitlement to service connection for a right hand disorder and the Court vacated the February 2011 decision with respect to the denial of service connection for a right hand disorder.  In the Joint Motion for Partial Remand, the parties concluded that vacatur and remand was warranted because the Board failed to provide an adequate statement of reasons and bases.  Specifically, it was noted that the Board did not adequate address whether the July 2010 VA examination was adequate as the examiner only addressed whether the Veteran had carpal tunnel syndrome and did not discuss the degenerative changes of the right hand.  

In reviewing the VA examination report, the Board finds that the opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner provided an opinion as to whether the Veteran's carpal tunnel syndrome is related to active service, but did not provide an opinion as to whether any current degenerative changes in the right hand are related to the Veteran's active service to include an in-service fall.  Therefore, the Board finds that a new VA medical opinion is required to address whether any current right hand disorder, to include degenerative changes of the right hand, is related to active service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the Veteran's claims file to the July 2010 VA examiner or, if the examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any right hand disorder that may be present.  The examiner is requested to review the Veteran's claims file.  Specifically, the examiner should presume that the Veteran incurred an injury to his right hand as a result of his in-service fall in Vietnam.  The examiner should then state an opinion as to the likelihood that the Veteran's current right hand disorder, to include degenerative changes, had its onset in active service.  In addition, the examiner should state an opinion as to the likelihood that the Veteran's current right hand disorder, to include degenerative changes, is causally or etiologically related to his military service.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


